DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Blenkush (US 4,541,457).

Regarding claim 1, Blenkush discloses a soil gas collecting device (capable of use for and gas including soil gas) comprising: a first body portion 12 having a first barbed end (section 48, see Fig. 2) and a male connection mechanism 92 (see Figs. 2 and 3); a second body portion 18 having a second barbed end (at portion 20, see Fig. 1 and a first female receiving mechanism 28,24 that receives the male connection mechanism (see Figs. 2 and 3); a grip portion (widened part of housing 40, see Figs. 1-3) formed on the first body portion 12 that facilitates the attachment of the first body portion to the second body portion and the removal of the first body portion from the second body portion (widened portion can be gripped to join and separate parts 12 and 18); and an internal cavity 26,42 axially extending the length of both the first body portion and the second body portion that allows soil gas to flow through the first body portion and the second body portion (see Figs. 2 and 3, any gas would be permitted to flow through this cavity).

Regarding claim 6, Blenkush discloses that the first barbed end includes at least one barb and the second barbed end includes at least one barb having a diameter that is larger than a diameter of the at least one barb of the first barbed end (see Figs. 2 and 3, barb on portion 20 has a larger diameter than the barbs on portion 48).

Regarding claim 7, Blenkush discloses that the second barbed end (portion 20) includes at least one barb having a conically shaped portion and cylindrically shaped portion extending from a widest part of the conically shaped portion (see shape of element 20 in reproduction of Fig. 1 below).

    PNG
    media_image1.png
    361
    776
    media_image1.png
    Greyscale

	Regarding claim 8, Blenkush also discloses that the cylindrically shaped part includes an outer surface that increases the surface area of the at least one barb that contacts a tubular body to enhance a stability of the device when installed (see above, and Fig. 2 and 3, showing how cylindrical part contacts the body of spout of container 22).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blenkush (US 4,541,457).
	
	Regarding claim 9, Blenkush discloses a soil gas collecting device (capable of use for and gas including soil gas) comprising: a first body portion 308 having a first connection end 330 and a threaded male connection mechanism 336 (see Fig. 27); a second body portion (306,310) having a second connection end that is a barbed end 310 and a first threaded female receiving mechanism 318 that receives the threaded male connection mechanism 336 to threadingly couple the first body portion to the second body portion (see two body portions connected in Figs. 28-30; see col. 15 lines 56-58); a grip portion 332 that facilitates attachment of the first body portion to the second body portion and removal of the first body portion from the second body portion (see Figs. 27-29, hexagonal grip 332 can be held in order to connect or disconnect the body portions); and an internal cavity axially extending a length of both the first body portion and the second body portion (see Fig. 29) that allows soil gas to flow through the first body portion and the second body portion (Id., any gas would be permitted to flow through this cavity).
	Blenkush discloses the first connection end 330 being a threaded end  and does not explicitly disclose that the first connection end 330 of the first body portion 308 as a barbed end. However, Blenkush does state that this connection end may have alternative configurations for different applications (col. 15 lines 40-47). Blenkush also teach other embodiments of this device where the connection end on a similar or analogous first body portion is a barbed end (see e.g. barbed end 48 in Figs. 2, 3, 9, 10, 23). It would have been obvious to one of ordinary skill in the art to configure Blenkush’s embodiment of Figures 27-30 to include a barbed end as the first connection end as taught in the embodiments of Blenkush’s Figures 1-3, 9, 10 or 23, such that the first body portion has a first barbed end, because it would allow for versatility in how the first body portion may be connected to other elements, such as tubing or flexible hose (see e.g. Fig. 1).

	Regarding claims 13-15, Blenkush do teach that the second barbed end 310 includes at least one barb (see Fig. 27). Blenkush do teach in another embodiment of Figs. 1-3 that a first barbed end of a first body portion includes at least one barb, and a second barbed end of a second body portion includes at least one barb having a diameter that is larger than a diameter of the at least one barb of the first barbed end (see Figs. 2 and 3, barb on portion 20 has a larger diameter than the barbs on portion 48), wherein the second barbed end (portion 20) includes at least one barb having a conically shaped portion and cylindrically shaped portion extending from a widest part of the conically shaped portion (see shape of element 20 in Fig. 1), and wherein the cylindrically shaped part includes an outer surface that increases the surface area of the at least one barb that contacts a tubular body to enhance a stability of the device when installed (see above, and Fig. 2 and 3, showing how cylindrical part contacts the body of spout of container 22). It would have been obvious to one of ordinary skill in the art to configure the connection ends of the embodiment of Figures 27-30 with the barbed end configurations of the embodiment of Figures 1-3, because it would allow the device of Figure 27-30 to be connected to other types of elements such as the ones that connect to the device of Figure 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-12, respectively, of U.S. Patent No. 10,921,222. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 8-12 of the patent fully anticipate claims 16-20 of the application, except that claim 16 requires the internal cavity being unobstructed along its length to facilitate unobstructed flow of soil gas therethrough. This additional feature would have been obvious to one of ordinary skill in the art to include in the system of claim 8 of the patent because an unobstructed cavity allows for better and more efficient flow.

Claims 1 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-7, respectively of U.S. Patent No. 10,921,222. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent fully anticipate all the features of the respective claims of the application, except that claim 1 of the application requires that the grip portion is formed on the first body portion. It would have been obvious to one of ordinary skill in the art to put the grip portion of the device of claim 1 of the patent on either one or both of the first and second body portions because grip portions on parts that are for connection and disconnection to each other are known and common for making it easier to handle the parts.

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,921,222. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 of the patent anticipates and requires all the limitations of claim 2 (along with parent claim 1) of the application, except that claim 1 of the application requires that the grip portion is formed on the first body portion. It would have been obvious to one of ordinary skill in the art to put the grip portion of the device of claim 1 of the patent on either one or both of the first and second body portions because grip portions on parts that are for connection and disconnection to each other are known and common for making it easier to handle the parts.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,921,222. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 (along with parent claim 1) of the patent fully anticipates and requires all of the limitations of claim 9 of the applicaiton.

Allowable Subject Matter
Claims 3-5 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/Primary Examiner, Art Unit 2861